Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 11 May 2022, amendments and/or remarks have been submitted and placed in the application file.  Claims 1-20 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments, see Drawings page 14, filed 11 May 2022, with respect to the objections of figures previously containing reference characters 122 and 74 have been fully considered and are persuasive in light of the Applicant’s amendments to the drawings.  The previous objections to the figures are withdrawn.
Applicant’s arguments, see Specification page 14, filed 11 May 2022, with respect to the specification objections have been fully considered and are persuasive in light of the Applicant’s amendments to the specification.  The previous objections to the specification are withdrawn.
Applicant’s arguments, see Rejections Under 35 U.S.C. § 102 and 35 U.S.C. § 103 pages 14-16, with respect to the rejections of claims 1-5, 7-8, 10-14, 16-17, and 19-20 under 35 USC 102(a)(1) have been fully considered and are not persuasive in light of the Applicant’s amendments to the claims.  Applicant argues that DeJarnette is not understood to disclose the at least one predetermined first performance criteria comprising a position of the first item on the at least one shelf.  However, DeJarnette further teaches the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants ([0003]).  DeJarnette also teaches a database for storing plant data including a condition or status of a plant or item ([0112]).  Furthermore, DeJarnette discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data ([0030]).  Lastly, DeJarnette discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position ([0091]). Therefore, because DeJarnette discloses detecting and storing plant condition and position information in a database, executing an operation based on the stored data in the database, and putting an item that is positioned on its side into the correct upright position (predetermined performance criteria) the previous 35 USC 102(a)(1) rejections of claims 1-5, 7-8, 10-14, 16-17, and 19-20 are respectfully upheld.  
Applicant’s arguments, see Rejections Under 35 U.S.C. § 103 pages 16-17, with respect to the rejections of claims 6, 9, 15, and 18 under 35 USC 103 have been fully considered and are not persuasive in light of the Applicant’s amendments to the claims.  Neither Deyle or Sills is intended to teach the at least one predetermined first performance criteria comprising a position of the first item on the at least one shelf and therefore the previous 35 USC 103rejections of claims 6, 9, 15, and 18 are respectfully upheld.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8, 10-14, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeJarnette (US Pub. No. 20200037522).
Regarding Claim 1:
DeJarnette teaches:
A method for automatic restocking a plurality of different items in a retail store environment having point of sale (POS) locations for the plurality of different items including at least one shelf positioned adjacent to at least one aisle, the method comprising: ([0065], discloses restocking displays of plants upon receipt of a new shipment; ([0059], discloses the plant displays having shelves)
for a first item of the plurality of different items: ([0127], discloses a gripper for holding an item)
storing in a database at least one first item parameter uniquely identifying the first item; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determining, by a processor in communication with the database and based on the at least one first item parameter, a first autonomous movement control scheme for manipulation of the first item by a robotic arm in communication with the processor; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
executing, by the robotic arm, the first autonomous movement control scheme, wherein the executing includes shelving the first item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluating, by at least one of: the processor, and a user of the robotic arm, the executing for the first item according to at least one predetermined first performance criteria stored in the database, the at least one predetermined first performance criteria comprising a position of the first item on the at least one shelf; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determining and storing in the database, by the processor and based on a result of the evaluating, an updated first autonomous movement control scheme for subsequent executing by the robotic arm for the first item. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 2:
DeJarnette teaches all the limitations of claim 1, DeJarnette further teaches:
wherein the at least one first item parameter uniquely identifies at least one physical attribute of the first item. ([0149], discloses identifying a plant to be moved based on type, color or condition)

Regarding Claim 3:
DeJarnette teaches all the limitations of claim 1, DeJarnette further teaches:
further comprising: for a second item of the plurality of different items: ([0134], discloses a second plant)
storing in the database at least one second item parameter uniquely identifying the second item from at least the first item; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determining, by the processor and based on the at least one second item parameter, a second autonomous movement control scheme for manipulation of the second item by the robotic arm;  21Leydig 740402 ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
executing, by the robotic arm, the second autonomous movement control scheme, wherein the executing includes shelving the second item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluating, by at least one of: the processor, and the user, the executing for the second item according to at least one predetermined second performance criteria stored in the database; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determining and storing, by the processor and based on a result of the evaluating, an updated second autonomous movement control scheme for subsequent executing by the robotic arm. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 4:
DeJarnette teaches all the limitations of claim 3, DeJarnette further teaches:
wherein the at least one second item parameter uniquely identifies at least one physical attribute of the second item. ([0149], discloses identifying a plant to be moved based on type, color or condition)

Regarding Claim 5:
DeJarnette teaches all the limitations of claim 3, DeJarnette further teaches:
further comprising: for a third item of the plurality of different items and in the absence of at least one third item parameter uniquely identifying the third item from at least one of: the at least the first item, and at least the second item, being stored in the database: ([0059], discloses a plurality of plants; [0128], discloses a camera for detecting the condition and color of the plant)
sensing, by at least one sensor in communication with the processor, the at least one third item parameter; ([0128], discloses a camera for detecting the condition and color of the plant)
storing, by the processor, the at least one third item parameter in the database; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determining, by the processor and based on the at least one third item parameter, a third autonomous movement control scheme for manipulation of the third item by the robotic arm; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
executing, by the robotic arm, the third autonomous movement control scheme, wherein the executing includes shelving the third item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluating, by at least one of: the processor, and the user, the executing for the third item according to at least one predetermined third performance criteria stored in the database; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determining and storing in the database, by the processor and based on the evaluating, an updated third autonomous movement control scheme for subsequent executing by the robotic arm. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 7:
DeJarnette teaches all the limitations of claim 1, DeJarnette further teaches:
wherein the retail store environment includes a delivery location, wherein the robotic arm is mounted to a mobile device, and wherein the method further includes: ([0029], discloses a robotic arm attached to a movable base; [0146], discloses receiving instructions to move a plant from a first location to a second location; [0148], discloses delivering the plant to the second location based on plant type, color, or condition)
navigating the mobile device about the retail store environment; ([0074], discloses a navigating component for navigating about the plant center)
retrieving the plurality of different items from the delivery location; and ([0065], discloses stocking a new display)
delivering the plurality of different items to the POS locations for the executing. ([0065], discloses stocking a new display)

Regarding Claim 8:
DeJarnette teaches all the limitations of claim 7, DeJarnette further teaches:
wherein the navigating includes: sensing, by at least one sensor in communication with the processor, obstacles present in the retail store environment; avoiding, by the mobile device, the sensed obstacles, wherein the obstacles include obstacles positioned on a floor of the at least one aisle. ([0074], discloses a navigating component for navigating about the plant center; [0128], discloses using a camera to sense objects and navigate around them)

Regarding Claim 10:
DeJarnette teaches:
A system for automatic restocking a plurality of different items in a retail store environment having point of sale (POS) locations for the plurality of different items including at least one shelf positioned adjacent to at least one aisle, the system comprising: ([0074], discloses moving a plant to a shelf; [0001] discloses a garden center or plant nursery)
at least one robotic arm; ([0029], discloses a robotic arm attached to a movable base)
one or more processors in communication with the at least one robotic arm; ([0033], discloses a processor used to execute instructions)
one or more memory devices in communication with the one or more processors, wherein the one or more memory devices include a database stored therein, and wherein the one or more processors are programmed to, ([0035], discloses a memory that stores data and instructions that are executed by the processor)
for a first item of the plurality of different items:  23Leydig 740402 ([0127], discloses a gripper for holding an item)
store at least one first item parameter uniquely identifying the first item in the database; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determine, based on the at least one first item parameter, a first autonomous movement control scheme for manipulation of the first item by the at least one robotic arm; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
execute, by the at least one robotic arm, the first autonomous movement control scheme, wherein, for executing the first autonomous movement control scheme, the one or more processors are further programmed to shelve the first item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluate the execution of the first autonomous movement control scheme for the first item according to at least one predetermined first performance criteria stored in the database, the at least one predetermined first performance criteria comprising a position of the first item on the at least one shelf; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determine and store in the database, based on a result of the evaluation of the execution of the first autonomous movement control scheme, an updated first autonomous movement control scheme for at least one subsequent execution by the at least one robotic arm for the first item.  ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 11:
DeJarnette teaches all the limitations of claim 10, DeJarnette further teaches:
wherein the at least one first item parameter uniquely identifies at least one physical attribute of the first item. ([0149], discloses identifying a plant to be moved based on type, color or condition)

Regarding Claim 12:
DeJarnette teaches all the limitations of claim 10, DeJarnette further teaches:
wherein the one or more processors are further programmed to, for a second item of the plurality of different items: ([0134], discloses a second plant)
store at least one second item parameter uniquely identifying the second item from at least the first item in the database; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determine, based on the at least one second item parameter, a second autonomous movement control scheme for manipulation of the second item by the at least one robotic arm; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
execute, by the at least one robotic arm, the second autonomous movement control scheme, wherein, for executing the second autonomous movement control scheme, the one or more processors are further programmed to shelve the second item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluate the execution of the second autonomous movement control scheme for the second item according to at least one predetermined second performance criteria stored in the database; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determine and store in the database, based on a result of the evaluation of the execution of the second autonomous movement control scheme, an updated 24Leydig 740402 second autonomous movement control scheme for at least one subsequent execution by the at least one robotic arm for the second item. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 13:
DeJarnette teaches all the limitations of claim 12, DeJarnette further teaches:
wherein the at least one second item parameter uniquely identifies at least one physical attribute of the second item. ([0149], discloses identifying a plant to be moved based on type, color or condition)

Regarding Claim 14:
DeJarnette teaches all the limitations of claim 12, DeJarnette further teaches:
 further comprising at least one sensor in communication with the one or more processors, wherein the one or more processors are further programmed to, ([0128], discloses a camera for detecting the condition and color of the plant; [0033], discloses a processor used to execute instructions)
for a third item of the plurality of different items and in the absence of at least one third item parameter uniquely identifying the third item from at least one of: the at least the first item, and at least the second item, being stored in the database: ([0059], discloses a plurality of plants; [0128], discloses a camera for detecting the condition and color of the plant)
sense, by the at least one sensor, the at least one third item parameter; ([0128], discloses a camera for detecting the condition and color of the plant)
store the at least one third item parameter in the database; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determine, based on the at least one third item parameter, a third autonomous movement control scheme for manipulation of the third item by the at least one robotic arm; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
execute, by the at least one robotic arm, the third autonomous movement control scheme, wherein, for executing the third autonomous movement control scheme, the one or more processors are further programmed to shelve the third item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluate the execution of the third autonomous movement control scheme according to at least one predetermined third performance criteria stored in the database; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determine and store in the database, based on a result of the evaluation of the execution of the third autonomous movement control scheme, an updated third autonomous movement control scheme for at least one subsequent execution by the at least one robotic arm for the third item. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 16:
DeJarnette teaches all the limitations of claim 10, DeJarnette further teaches:
wherein the retail store environment includes a delivery location, wherein the system further comprises at least one mobile device, wherein the at least one robotic arm is mounted to the at least one mobile device, and wherein the one or more processors are further programmed to: ([0029], discloses a robotic arm attached to a movable base)
navigate the mobile device about the retail store environment; ([0074], discloses a navigating component for navigating about the plant center)
retrieve the plurality of different items from the delivery location; and ([0065], discloses stocking a new display)
deliver the plurality of different items to the POS locations for executing the first autonomous movement control scheme by the at least one robotic arm. ([0065], discloses stocking a new display)

Regarding Claim 17:
DeJarnette teaches all the limitations of claim 10, DeJarnette further teaches:
further comprising at least one sensor in communication with the one or more processors, wherein, for navigating the mobile device in the retail store environment, the one or more processors are further programmed to: ([0074], discloses a navigating component for navigating about the plant center; [0128], discloses using a camera to navigate about the plant center)
sense, by the at least one sensor, obstacles present in the retail store environment; and ([0128], discloses sensing objects via the camera and navigating around them)
avoid, by the mobile device, the sensed obstacles, wherein the obstacles include obstacles positioned on a floor of the at least one aisle. ([0128], discloses sensing objects via a camera and navigating around them)

Regarding Claim 19:
DeJarnette teaches:
A non-transient computer-readable medium storing as software processor-executable instructions for automatically restocking a plurality of different items in a retail store environment having point of sale (POS) locations for the plurality of different items including at least one shelf positioned adjacent to at least one aisle, wherein, when executed by one or more processors in communication with a database, the processor-executable instructions cause the one or more processors to, ([0035], discloses a memory that stores data and instructions that are executed by the processor; [0059], discloses plants on shelves; [0065], discloses stocking new displays)
for a first item of the plurality of different items: ([0127], discloses a gripper for holding an item)
obtain and store at least one first item parameter uniquely identifying the first item in the database;  26Leydig 740402 ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determine, based on the at least one first item parameter, a first autonomous movement control scheme for manipulation of the first item by a robotic arm in communication with the one or more processors; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
execute, by the robotic arm, the first autonomous movement control scheme, wherein, for executing the first autonomous movement control scheme, the processor-executable instructions further cause the one or more processors to shelve the first item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluate the execution of the first autonomous movement control scheme for the first item according to at least one predetermined first performance criteria stored in the database, the at least one predetermined first performance criteria comprising a position of the first item on the at least one shelf; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determine and store in the database, based on a result of the evaluation of the execution of the first autonomous movement control scheme, an updated first autonomous movement control scheme for at least one subsequent execution by the robotic arm for the first item. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Regarding Claim 20:
DeJarnette teaches all the limitations of claim 19, DeJarnette further teaches:
wherein, when executed by the one or more processors, the processor-executable instructions further cause the one or more processors to, for a second item of the plurality of different items: ([0134], discloses a second plant)
obtain and store at least one second item parameter uniquely identifying the second item from at least the first item in the database; ([0109], discloses a plant ID for providing information on plant appearance, condition and location)
determine, based on the at least one second item parameter, a second autonomous movement control scheme for manipulation of the second item by the robotic arm; ([0132], discloses that plant IDs are captured and are moved based on assigned locations which are assigned based on if the plant needs sun or shade or if it can be placed alongside different plants; [0132], discloses analyzing the plant and the information related to the facility to generate instructions for moving a plant)
execute, by the robotic arm, the second autonomous movement control scheme, wherein, for executing the second autonomous movement control scheme, the processor-executable instructions further cause the one or more processors to shelve the second item on the at least one shelf; ([0088], discloses manipulating the robotic arm to place a plant onto a shelf and water it)
evaluate the execution of the second autonomous movement control scheme for the second item according to at least one predetermined second performance criteria stored in the database; and ([0003], discloses the ability to use sensor data to analyze the items on the shelves and produces an updated status for the plants; [0112], discloses a database for storing plant data including a condition or status of a plant or item; [0030], discloses that the robotic device is instructed to move plants or items based on sensor data or plant center data; [0091], discloses the ability to perform a repositioning operation if a plant or item is in an incorrect position the device will reposition it so that it is in the correct position)
determine and store in the database, based on a result of the evaluation of the execution of the second autonomous movement control scheme, an updated second autonomous movement control scheme for at least one subsequent execution by the robotic arm for the second item. ([0109], discloses updating instructions for the plant based on analyses, those instructions being base on criteria such as location and position)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette (US Pub. No. 20200037522) in view of Deyle (US Pub. No. 20170225336).
Regarding Claim 6:
DeJarnette teaches the limitations of claim 1 and that the robot can rearrange a shelf to make room for more plants.  DeJarnette does not teach sensing an available position on a shelf, however, Deyle does teach:
wherein the shelving includes:  22Leydig 740402 sensing, by at least one sensor in communication with the processor, one or more available positions on the at least one shelf, and ([0300], discloses sensing a missing item on a shelf and restocking it)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified DeJarnette to incorporate the ability to sense missing items in Deyle as this would allow for items to be in stock more regularly outside of when setting up a new display.
DeJarnette further teaches:
positioning, by the robotic arm, the first item on the at least one shelf based on the sensed one or more available positions. ([0054], discloses positioning plants on a shelf; [0030], discloses re-arranging plants on a shelf and moving them to different locations)

Regarding Claim 15:
DeJarnette teaches the limitations of claim 10, DeJarnette further teaches: 
further comprising at least one sensor in communication with the one or more processors, wherein, for shelving the first item on the at least one shelf, and wherein the one or more processors are further programmed to: ([0128], discloses a camera for detecting the condition and color of the plant; [0073], discloses processor analyzing sensor data; [0074] discolors navigating to item in order to move it to a shelf or other location)
DeJarnette does teach that the robot can rearrange a shelf to make room for more plants.  DeJarnette does not teach sensing an available position on a shelf, however, Deyle does teach:
sense, by the at least one sensor, one or more available positions on the at least one shelf; and ([0300], discloses sensing a missing item on a shelf and restocking it)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified DeJarnette to incorporate the ability to sense missing items in Deyle as this would allow for items to be in stock more regularly outside of when setting up a new display.
DeJarnette further teaches:
position, by the at least one robotic arm, the first item on the at least one shelf based on the sensed one or more available positions. ([0054], discloses positioning plants on a shelf; [0030], discloses re-arranging plants on a shelf and moving them to different locations)

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DeJarnette (US Pub. No. 20200037522) in view of Sills (US Patent No. 10336543).
Regarding Claim 9:
DeJarnette teaches the limitations of Claim 7, and that the robot can track deliveries and stock items.  DeJarnette does not teach using a sensor to sense the positions of the delivered items, however, Sills does teach:
wherein the retrieving includes: sensing, by at least one sensor in communication with the processor, one or more as- delivered positions of the first item in the delivery location; and (Column 33 lines 44-52, discloses navigating robot to position itself for unloading; Column 8 lines 54-64, discloses the robot unloading from delivery truck and coordinating the robotic device with the delivery truck movements)
moving, by the robotic arm, the first item from the sensed one or more as-delivered positions to an intermediate position for the delivering. (Column 6 line 62 – Column 7 line 5, discloses unloading items from delivery truck and onto intermediate location of a pallet)
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified DeJarnette to incorporate the sensing of delivery positions of Sills because this would provide many advantages to the business or facility in which the robot operates (Column 7 lines 1-5).

Regarding Claim 18:
DeJarnette teaches the limitations of Claim 16, and that the robot can track deliveries and stock items.  DeJarnette does not teach using a sensor to sense the positions of the delivered items, however, Sills does teach:
further comprising at least one sensor in communication with the one or more processors, wherein, for retrieving the plurality of different items from the delivery location, the one or more processors are further programmed to: (Column 8 lines 54-58, discloses an optical sensor to assist with unloading and loading delivery vehicles)
sense, by the at least one sensor, one or more as-delivered positions of the first item in the delivery location; and (Column 33 lines 44-52, discloses navigating robot to position itself for unloading; Column 8 lines 54-64, discloses the robot unloading from delivery truck and coordinating the robotic device with the delivery truck movements)
move, by the robotic arm, the first item from the sensed one or more as-delivered positions to an intermediate position for delivering the first item to the POS locations. (Column 6 line 62 – Column 7 line 5, discloses unloading items from delivery truck and onto intermediate location of a pallet)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John F Hobbs III whose telephone number is (571)272-5763.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F HOBBS III/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664